



FIRST AMENDMENT AND WAIVER TO
TERM LOAN CREDIT AGREEMENT
This FIRST AMENDMENT AND WAIVER TO TERM LOAN CREDIT AGREEMENT (this “First
Amendment”) dated as of July 31, 2017, among LEGACY RESERVES LP, a limited
partnership duly formed under the laws of the State of Delaware (the
“Borrower”); each of the undersigned guarantors (the “Guarantors”, and together
with the Borrower, the “Obligors”); CORTLAND CAPITAL MARKET SERVICES LLC, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”); and the Lenders signatory hereto.
Recitals
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Term Loan Credit Agreement dated as of October 25, 2016 (the “Credit
Agreement”), pursuant to which the Lenders have made loans to the Borrower.
B.    The Borrower, the Guarantors, the Administrative Agent and the Lenders
have agreed to amend certain provisions of the Credit Agreement as more fully
set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this First Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all article, section and exhibit references in this First Amendment refer to
articles, sections and exhibits of the Credit Agreement.
Section 2.    Amendments and Waivers to Credit Agreement.
2.1     Amendments to Section 1.02.
(a)    The definition of “Permian Acreage” is hereby amended by adding “Eddy”
prior to the word “Lea”.
(b)    The following definition of “Specified East Texas Acreage” is hereby
added to Section 1.02 in alphabetical order:
“Specified East Texas Acreage” means East Texas Acreage acquired on or after the
Closing Date in a single acquisition or series of related acquisitions with
acquisition consideration attributable thereto in excess of $5,000,000.
2.2     Waiver of Section 3.04(c)(i). The obligation of the Borrower to comply
with the requirements of Section 3.04(c)(i) is hereby waived such that the first
quarter with respect to which the Borrower’s ratio of First Lien Debt to EBITDA
is tested for purposes of Section 3.04(c)(i) shall be the quarter ending
September 30, 2018.


Page 1





--------------------------------------------------------------------------------





2.3    Amendments to Sections 8.01(t) and 8.14(a). Section 8.01(t) and 8.14(a)
are hereby amended to (a) add the words “or East Texas Acreage, as applicable,”
after each reference to “Permian Acreage” and (b) add the words “or Specified
East Texas Acreage, as applicable,” after the words “Specified Permian Acreage.”
2.4    Waiver of Section 8.14(a). Notwithstanding anything in Section 8.14(a) to
the contrary, the Borrower or its Subsidiaries shall have 60 days after the
First Amendment Effective Date (or such later date as the Majority Lenders may
agree) to deliver additional Mortgages required as a result of the amendments
made by this Amendment.
Section 3.    Conditions Precedent. This First Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in writing in accordance with Section 12.02 of the Credit Agreement)
(the “First Amendment Effective Date”):
3.1    The Administrative Agent shall have received from each Lender party to
the Credit Agreement, the Borrower and the Guarantors, counterparts (in such
number as may be requested by the Administrative Agent) of this First Amendment
signed on behalf of such Person.
3.2    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the First Amendment Effective Date
(including fees and expenses invoiced by Latham & Watkins LLP and Arnold &
Porter Kaye Scholer LLP prior to the First Amendment Effective Date).
3.3    No Default or Event of Default shall have occurred and be continuing as
of the First Amendment Effective Date.
Section 4.    Miscellaneous.
4.1    Confirmation.  The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.
4.2    Ratification and Affirmation; Representations and Warranties.  Each
Obligor hereby (a) acknowledges the terms of this First Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby; (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this First Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect;
(d) agrees that from and after the First Amendment Effective Date each reference
to the Credit Agreement in the other Loan Documents shall be deemed to be a
reference to the Credit Agreement, as amended by this First Amendment and (e)
each of the representations and warranties set forth in Article VII of the
Credit Agreement are true and correct in all material respects (except where
already qualified by materiality or material adverse effect in which case in


Page 2





--------------------------------------------------------------------------------





all respects) except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).
4.3    Counterparts.  This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by telecopy, facsimile, email or
other electronic means shall be effective as delivery of a manually executed
counterpart hereof.
4.4    No Oral Agreement.  This First Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.
4.5    GOVERNING LAW.  The provisions of Section 12.09 of the Credit Agreement
are incorporated herein mutatis mutandis.
4.6    Payment of Expenses.  In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent and
the Lenders for all of their reasonable out-of-pocket costs and reasonable
expenses incurred in connection with this First Amendment, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent and the Lenders.
4.7    Severability.  Any provision of this First Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
4.8    Successors and Assigns.  This First Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
4.9    Loan Document. This First Amendment is a “Loan Document” as defined and
described in the Credit Agreement, and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
4.10    RELEASE. FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, THE BORROWER AND EACH OTHER
OBLIGOR HEREBY, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, FULLY AND WITHOUT
RESERVE, RELEASES AND FOREVER DISCHARGES EACH LENDER, EACH AGENT AND EACH OF
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES, TRUSTEES, ATTORNEYS, AGENTS, ADVISORS (INCLUDING ATTORNEYS,
ACCOUNTANTS AND EXPERTS) AND AFFILIATES (COLLECTIVELY THE “RELEASED PARTIES” AND
INDIVIDUALLY A “RELEASED PARTY”) FROM


Page 3





--------------------------------------------------------------------------------





ANY AND ALL ACTIONS, CLAIMS, DEMANDS, CAUSES OF ACTION, JUDGMENTS, EXECUTIONS,
SUITS, DEBTS, LIABILITIES, COSTS, DAMAGES, EXPENSES OR OTHER OBLIGATIONS OF ANY
KIND AND NATURE WHATSOEVER, KNOWN OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR
IN EQUITY, WHETHER NOW EXISTING OR HEREAFTER ASSERTED (INCLUDING, WITHOUT
LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH
RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY), FOR OR BECAUSE OF ANY MATTERS
OR THINGS OCCURRING, EXISTING OR ACTIONS DONE, OMITTED TO BE DONE, OR SUFFERED
TO BE DONE BY ANY OF THE RELEASED PARTIES, IN EACH CASE, ON OR PRIOR TO THE
FIRST AMENDMENT EFFECTIVE DATE AND ARE IN ANY WAY DIRECTLY OR INDIRECTLY ARISING
OUT OF OR IN ANY WAY CONNECTED TO ANY OF THIS FIRST AMENDMENT, THE CREDIT
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (COLLECTIVELY, THE “RELEASED MATTERS”). THE BORROWER AND EACH
OTHER OBLIGOR, BY EXECUTION HEREOF, HEREBY ACKNOWLEDGES AND AGREES THAT THE
AGREEMENTS IN THIS SECTION 4.10 ARE INTENDED TO COVER AND BE IN FULL
SATISFACTION FOR ALL OR ANY ALLEGED INJURIES OR DAMAGES ARISING IN CONNECTION
WITH THE RELEASED MATTERS.
4.11    Agent Direction. Each undersigned Lender (collectively constituting all
Lenders party to the Credit Agreement) hereby directs the Administrative Agent
to execute and deliver this First Amendment.
[SIGNATURES BEGIN NEXT PAGE]




Page 4





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.
BORROWER:
LEGACY RESERVES LP
 
By: Legacy Reserves GP, LLC,
its general partner
 
By: /s/James Daniel Westcott
 
Name: James Daniel Westcott
 
Title: Executive Vice President and Chief Financial Officer





GUARANTORS:
LEGACY RESERVES OPERATING LP
 
By: Legacy Reserves Operating GP LLC,
its general partner
 
By: Legacy Reserves LP, its sole member


 
By: Legacy Reserves GP, LLC, its general partner


 
By: /s/James Daniel Westcott
 
Name: James Daniel Westcott
 
Title: Executive Vice President and Chief Financial Officer



 
LEGACY RESERVES OPERATING GP LLC


 
By: Legacy Reserves LP, its sole member
 
By: Legacy Reserves GP, LLC, its general partner


 
By: /s/James Daniel Westcott
 
Name: James Daniel Westcott
 
Title: Executive Vice President and Chief Financial Officer













    


SIGNATURE PAGE
FIRST AMENDMENT AND WAIVER TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
LEGACY RESERVES SERVICES, INC.
 
By: /s/James Daniel Westcott
 
Name: James Daniel Westcott
 
Title: Executive Vice President and Chief Financial Officer

 
DEW GATHERING LLC
 
By: /s/James Daniel Westcott
 
Name: James Daniel Westcott
 
Title: Executive Vice President and Chief Financial Officer

 
PINNACLE GAS TREATING LLC
 
By: /s/James Daniel Westcott
 
Name: James Daniel Westcott
 
Title: Executive Vice President and Chief Financial Officer



 
LEGACY RESERVES ENERGY SERVICES LLC
 
By: /s/James Daniel Westcott
 
Name: James Daniel Westcott
 
Title: Executive Vice President and Chief Financial Officer



SIGNATURE PAGE
FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------






 
CORTLAND CAPITAL MARKET SERVICES LLC,
as Administrative Agent
 
By: /s/Polina Arsentyeva
 
Name: Polina Arsentyeva
 
Title: Associate Counsel







SIGNATURE PAGE
FIRST AMENDMENT AND WAIVER TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------






 
GSO ENERGY SELECT OPPORTUNITIES FUND LP
 
By: /s/Marisa Beeney
 
Name: Marisa Beeney
 
Title: Authorized Signatory

 
GSO ENERGY PARTNERS-A LP
 
By: /s/Marisa Beeney
 
Name: Marisa Beeney
 
Title: Authorized Signatory

 
GSO ENERGY PARTNERS-B LP
 
By: /s/Marisa Beeney
 
Name: Marisa Beeney
 
Title: Authorized Signatory

 
GSO ENERGY PARTNERS-C LP
 
By: /s/Marisa Beeney
 
Name: Marisa Beeney
 
Title: Authorized Signatory

 
GSO ENERGY PARTNERS-C II LP
 
By: /s/Marisa Beeney
 
Name: Marisa Beeney
 
Title: Authorized Signatory









SIGNATURE PAGE
FIRST AMENDMENT AND WAIVER TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
GSO ENERGY PARTNERS-D LP
 
By: /s/Marisa Beeney
 
Name: Marisa Beeney
 
Title: Authorized Signatory

 
GSO PALMETTO OPPORTUNISTIC INVESTMENT PARTNERS LP
 
By: /s/Marisa Beeney
 
Name: Marisa Beeney
 
Title: Authorized Signatory







SIGNATURE PAGE
FIRST AMENDMENT AND WAIVER TO TERM LOAN CREDIT AGREEMENT

